DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/2/2022 has been entered. Amended Claim 12 has been noted. The amendment has overcome the claim objection previously set forth - that claim objection has been withdrawn accordingly. Claims 12-20 and 22-23 are currently pending. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 6,190,162 B1) (hereinafter “Smith”) in view of Nelson (US 5,360,490).  
	Regarding Claim 12, Smith teaches of an infrared radiator (10) (see Fig. 1) for the heat treatment of a material web (“webs of paper, textile and non-wovens which are heat treated during or after their manufacture”) (see Col. 1 lines 61-63), the infrared radiator comprising: 
	a burner plate (21) (see at least Col. 3 lines 6-8 and Fig. 1); 
	an incandescent body (30) having a flow-receiving surface to be impinged by a gas-air mixture (the lower surface of element (30) with respect to Fig. 1) supplied to the infrared radiator and to be heated by a combustion of the gas-air mixture (see at least Col. 2 line 66 - Col. 3 line 44), said 
	said incandescent body and said burner plate together delimiting a combustion chamber (24) (see at least Col. 2 line 66 - Col. 3 line 13 and Fig. 1). Smith also teaches that said incandescent body is formed of a multiplicity of threads (“fibers”) (see at least Col. 3 lines 14-44 and Figs. 1, 2). 
	Smith fails to explicitly teach that said incandescent body is manufactured as a sheet material by primary forming (note that in light of the specification “primary forming” is being interpreted as a manufacturing process in which an element is generated from a formless substance, such as a casting, sintering or 3D printing process).
	Nelson discloses a relatable infrared radiator (Fig. 2) that comprises an incandescent body (24) that is to be heated by combustion of a gas-air mixture (see at least Col. 7 lines 3-22 and Figs. 1, 2). The incandescent body is manufactured as a sheet material (since it is “planar” and comprises a “woven” structure - see at least Col. 1 lines 52-53, Col. 3 lines 39-50 and Figs. 1-4) formed of a multiplicity of threads (56, 58, 60) (see at least Col. 3 line 39 - Col. 4 line 50 and Figs. 1-4) wherein said sheet material is manufactured by primary forming in the form of sintering (see Col. 6 lines 51-57 of Nelson and note that sintering is disclosed in the Instant Application as a type of primary forming). Nelson teaches that it is advantageous to form the incandescent body out of a multiplicity of woven, sintered threads because doing so, inter alia, enables the body to be efficient and have a large power density (see at least Col. 3 lines 11-14) and helps the body to retain the physical attributes of the incandescent body and minimizes defects in the microstructures of the incandescent body (see at least Col. 6 lines 51-68 and Figs. 1-3). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the infrared radiator taught by Smith by manufacturing the existing incandescent body out of a multiplicity of woven, sintered threads as taught by Nelson. Doing so would have enabled the body to be efficient and have a large power density and would have helped the incandescent body retain its physical attributes while minimizing defects in the microstructures of the incandescent body. Note that such modification would have necessarily resulted in the invention as claimed wherein the incandescent body would be manufactured as a sheet material by primary forming (since sintering is a type of primary forming) as claimed. 

	Regarding Claim 13, Smith also teaches that said sheet material is a self-supporting sheet material (as is evident from it being formed into a “block” that supports itself - see at least Col. 3 lines 14-44 and Fig. 1). 

	Regarding Claim 14, Nelson also teaches that said threads of said sheet material are interconnected in an articulated manner at respective intersection points (as is evident from the threads of the sheet material being “bonded” to one another at their points of intersection throughout the incandescent body (30) (see at least Col. 3 lines 14-44 and Fig. 1). 

	Regarding Claim 15, Nelson also teaches that said threads (which are sintered and would be used in the combined apparatus of Smith and Nelson as is presented above in the rejection for Claim 12) may be formed in a spiral shape and that said sheet material may be a spiral braid with two directly adjacent threads respectively connected to one another in each case by meshing at intersection points (as is the case when the incandescent body is formed with a “braiding” process) (see at least Col. 2 lines 38-42 and Claim 6 of Nelson). 

	Regarding Claim 16, Nelson also teaches that the sintered threads that make up the sheet material that would be used in the combined apparatus of Smith and Nelson (as presented above in the rejection for Claim 12) may be formed out of a woven fabric (when a “weaving” process is used), comprising threads that serve as warp threads (56) and that are interwoven at intersection points with threads that serve as weft threads (58), and wherein said warp threads and said weft threads have a wave-shaped outer contour (see at least Col. 2 lines 38-42, Col. 4 lines 14-50 and Figs. 1-4 of Nelson).

	Regarding Claim 17, Nelson also teaches that said woven fabric may be a plain weave (when a “weaving” process is used), with directly adjacent threads that serve as weft threads (58) weaving alternately through threads that serve as warp threads (56), along different weaving paths (see at least Col. 2 lines 38-42, Col. 4 lines 14-50 and Figs. 1-4).

	Regarding Claim 18, Smith also teaches that said threads are made of a flexurally rigid material (see at least Col. 3 lines 14-44 and Fig. 1).

	Regarding Claim 19, Smith also teaches that said threads may be made out of a ceramic material (“ceramic”) (see at least Abstract, Col. 3 lines 14-44 and Fig. 1).

	Regarding Claim 20, Smith also teaches that said flow-receiving surface is at least one delimiting side of said incandescent body (the lower most side of element (30) as is shown in Fig. 1) (see Fig. 1). 
 
	Regarding Claim 22, Smith also teaches that said incandescent body (30) directly adjoins said burner plate (21) when viewed in the flow direction of the gas-air mixture (see Fig. 1 of Smith and observe (at least) the side portion of burner plate (21) that directly adjoins the incandescent body (30) in the flow direction of the gas-air mixture shown in Fig. 1). 

	Regarding Claim 23, Nelson also teaches that said sintered threads of the incandescent body that would be used in the combined apparatus of Smith and Nelson (as presented above in the rejection for Claim 12) may be manufactured from a plurality of layers of said sheet material arranged on top of one another (“thirty-forty layers”) (see at least Col. 4 lines 14-20 and Fig. 4 of Nelson).

Response to Arguments
The arguments filed 2/2/2022 have been fully considered but have not been found persuasive for the following reasons:

	Applicant has argued that the combination of Smith and Nelson (previously set forth) would not yield an incandescent body that is manufactured as a “sheet material” as is claimed in Claim 12. Applicant contends that “the fiber matrix of Smith is non-woven” and therefore cannot constitute a “sheet material” since the specification discloses that “nonwoven expressly does not constitute a sheet material”. 

	It should be noted that Smith does not disclose that the incandescent body is “non-woven” as is contended by Applicant. Note that the recitation of a “fiber matrix” does not preclude the fibers from being woven since woven fibers can also constitute a fiber matrix. Nonetheless, it is the combination of Smith and Nelson that has been used to reject Claim 12. In the combination of Smith and Nelson “it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the infrared radiator taught by Smith by manufacturing the existing incandescent body out of a multiplicity of woven, sintered threads as taught by Nelson. Doing so would have enabled the body to be efficient and have a large power density and would have helped the incandescent body retain its physical attributes while minimizing defects in the microstructures of the incandescent body. Note that such modification would have necessarily resulted in the invention as claimed wherein the incandescent body would be manufactured as a sheet material by primary forming (since sintering is a type of primary forming) as claimed” (as is presented above in the rejection for Claim 12). Therefore, the resulting combination of Smith and Nelson would comprise an incandescent body that is manufactured as a sheet material by primary forming as claimed and this argument is not persuasive. Furthermore, Applicant’s argument that “it is quite clear from Nelson's disclosure that the risk of ‘breaking and falling down’ seems to be extremely high with the prior art infrared burner” is not germane to the invention as claimed. No limitations relate to “breaking and falling down” and there is no reason that the teachings of Nelson could not have been applied to the infrared radiator of Smith (as presented above in the rejection for Claim 12). Therefore, Applicant’s arguments have not been found persuasive.
	It is recommended that Applicant further amend the claims by incorporating additional structural limitations and/or features to endeavor to overcome the prior art of record. 	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gray (US 5,989,013) and Park et al. (US 2016/0363316 A1) are considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        3/26/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762